Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending as of the response and amendments filed on 3/21/22. Claims 21-30 have been newly added. 
The amendment to the specification to address the title change is acknowledged and accepted. 
The provisional rejection for nonstatutory double patenting over the claims of copending appl. 16957894 is withdrawn in consideration of the amendments to the claims, and the amendments made to the claims of the copending application.
The 103 rejection over Allen in view of Jenkins is withdrawn in view of the amendments to the claims.
Claims 1-30 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed liquid oral tadalafil composition is not taught or suggested by the prior art. Allen, L.V. US Pharm., vol. 37(5), pp. 43-44(1-4), publ. 2012; and Jenkins, US 20070104792, both of previous record, represent the most relevant prior art. Allen teaches a liquid oral tadalafil composition comprising tadalafil at a concentration of 5 mg/mL, further comprising water as a carrier, wherein the composition has a pH of 4.2, but the inclusion of an anti-foaming agent comprising simethicone, a simethicone emulsion, an organic phosphate, a paraffin oil, a stearate, a glycol, or a combination thereof in an amount from about 0.1-100 mg/mL is not taught or suggested. Jenkins teaches nanoparticulate tadalafil compositions, including liquid dosage forms, having water as a carrier and a pH from less than 2 up to 8, but an anti-foaming agent comprising simethicone, a simethicone emulsion, an organic phosphate, a paraffin oil, a stearate, a glycol, or a combination thereof in an amount from about 0.1-100 mg/mL is not taught or suggested. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-30 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627